IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ATTORNEYS                            : No. 47 INC
ADMINISTRATIVELY SUSPENDED                  :
PURSUANT TO RULE 111(b),                    :
Pa.R.C.L.E.                                 :


                                      ORDER


PER CURIAM:



              AND NOW, this 15th day of July, 2015, it is hereby ORDERED that the

attorneys named on the attached list are administratively suspended pursuant to Rule

111(b), Pa.R.C.L.E.; and it is further ORDERED that the said suspension shall be

effective thirty days after the date of this Order pursuant to Rule 217, Pa.R.D.E.